Case: 3:19-cv-00289-WHR-SLO Doc #: 15 Filed: 06/08/20 Page: 1 of 2 PAGEID #: 886




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON

NICOLE MANNING,                            : Case No. 3:19-cv-289
                                           :
        Plaintiff,                         : District Judge Walter H. Rice
                                           : Magistrate Judge Sharon L. Ovington
vs.                                        :
                                           :
COMMISSIONER OF THE SOCIAL                 :
SECURITY ADMINISTRATION,                   :
                                           :
        Defendant.                         :


                                DECISION AND ENTRY


       The Court has conducted a de novo review of the Report and Recommendations of

United States Magistrate Judge Sharon L. Ovington (Doc. #14), to whom this case was

originally referred pursuant to 28 U.S.C. § 636(b). Noting that no objections have been

filed and that the time for filing such objections, if any, under Fed. R. Civ. P. 72(b), has

expired, this Court hereby ADOPTS said Report and Recommendations.

       It is therefore ORDERED that:

       1.     The Report and Recommendations filed on May 8, 2020
              (Doc. #14) is ADOPTED in full;

       2.     The Commissioner’s          non-disability    finding   is
              VACATED;

       3.     No finding is made as to whether Plaintiff Nicole
              Manning was under a “disability” within the meaning
              of the Social Security Act;

       4.     This matter is REMANDED to the Social Security
              Administration under sentence four of 42 U.S.C. §
Case: 3:19-cv-00289-WHR-SLO Doc #: 15 Filed: 06/08/20 Page: 2 of 2 PAGEID #: 887




             405(g) for further consideration consistent with the
             Report and Recommendations and this Decision; and

        5.   The case is terminated on the docket of this Court.

        IT IS SO ORDERED.
                                                                               (tp - per Judge Rice
06/05/2020                                                                     authorization after his review)

                                                          Walter H. Rice
                                                          United States District Judge




                                           2
